department of the treasury internal_revenue_service tax_exempt_and_government_entities_division washington d c dec uniform issue list xxx xxx xxx xxx legend taxpayer individual ira x ira y xxx xxx xxx xxx financial_institution x amount xxx dear xxx this is in response to your request dated date as supplemented by correspondence dated date date date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ perjury in support of the ruling requested the following facts and representations have been submitted under penalty of ’ taxpayer received a distribution from ira x maintained by financial_institution totaling amount taxpayer's authorized representative asserts that taxpayer's failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to taxpayer’s medical_condition which impaired his ability to make decisions during the 60-day period taxpayer’s authorized representative represents that on date taxpayer received a distribution from ira x maintained by financial_institution totaling amount he further represents that taxpayer failed to accomplish a rollover within the 60-day period prescribed by sec_408 due to his diagnosed medical_condition which affected his mental capacity prior to the distribution taxpayer's mental capacity was deteriorating unbeknownst to his family his son individual did not discover taxpayer's distribution from ira x until after the 60-day period when he received a form_1099 for ira x individual consulted an attorney and then contributed amount into ira y on behalf of taxpayer on date based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 ’ sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by individual is consistent with the assertion that taxpayer's failure to accomplish a timely rollover was caused by his medical_condition which impaired his mental capacity and prevented him from completing the rollover therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the 60-day requirement were met with respect to the contribution of amount to ira y on date such contribution will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code ‘ no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxx xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx xxx xxx xxx
